Citation Nr: 1630300	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1984 to December 1991.  The Veteran had subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army National Guard and the Naval Reserve.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Pursuant to the Veteran's request, a central office hearing before a member of the Board was scheduled for April 2012.  However, thereafter the Veteran canceled his hearing request after consultation with his representative.  38 C.F.R. § 20.704 (e) (2015).

The Board remanded the Veteran's claim in February 2014 and February 2015 for further development.  However, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2015 remand, the Board directed the AOJ to contact the Veteran and request that he identify, and authorize the release of, any private treatment records pertaining to his care for obstructive sleep apnea, to include records from Doctors Community Hospital Sleep Center; obtain outstanding VA medical records; schedule the Veteran for a VA examination; review the examination report to ensure compliance with the remand directives; and readjudicate the Veteran's claim.

The AOJ sent the Veteran a letter asking for his help in obtaining private treatment records in March 2015.  To date, no response has been received from the Veteran.  Shortly thereafter, the AOJ obtained outstanding VA medical records for the period of April 2008 to March 2014.  The Veteran was then scheduled for a VA examination in October 2015.

The Board instructed the examiner to identify any diagnosed sleep disorder present since February 2009, and answer the following questions with respect to each diagnosed disorder: 

1) whether it was at least as likely as not that the disorder began during active service from August 1984 to December 1991; 2) whether it was at least as likely as not that the disorder had its onset during any period of ACDUTRA or INACDUTRA service; 3) whether it was at least as likely as not that the disorder was permanently aggravated beyond its natural progress during a period of ACDUTRA; 4) whether it was at least as likely as not that the disorder is due to an injury permanently aggravated beyond its natural progression during a period of INACDUTRA; and 5) whether it was at least as likely as not that the disorder was otherwise the result of a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA.

The examiner was also asked to address the medical evidence of sleep apnea-related symptoms as early as December 2008, and the evidence of ACDUTRA from April to May 2008, and INACDUTRA ending in November 2008.  

However, the October 2015 examiner only provided a response to the first question, and neglected to address the remaining inquiries.  Thus, additional medical clarification is required.  

To assist the examiner in providing the requested opinions, the AOJ should prepare a summary of the Veteran's ACDUTRA and INACDUTRA service based on the records obtained from the Maryland National Guard and Navy Reserve, and any other appropriate repository.  If the Veteran's assistance would be useful in preparing this summary, contact him and request his input.

Furthermore, upon review of the Veteran's medical records, it became apparent that several pages had been scanned into VBMS erroneously and are partially obscured.  Specifically, in a March 12, 2008 Medical Treatment Record - Government Facility (136 pages), pages 47, 48, 50, and 52 were unreadable as a result of improper scanning.  The file in question has been identified with a "Peer Review" bookmark.  As the Board is remanding the Veteran's claim for an addendum opinion, the AOJ should obtain the original service treatment records, rescan them, and associate them with the electronic record prior to obtaining the addendum opinion.

Lastly, although the Veteran did not respond to the AOJ's request for assistance in locating and obtaining private medical records, as the Board is remanding his claim for additional development, the Veteran should once again be afforded the opportunity to identify any pertinent treatment records not yet associated with the claims file.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to locate the Veteran's original service treatment records.  After obtaining the original service treatment records, rescan the records that comprise the March 12, 2008 Medical Treatment Record - Government Facility, and ensure each page within that collection is clearly legible.  Associate the newly scanned copies with the electronic claims file.

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim, and (d) inform the Veteran that he may submit any copies of service treatment records he has in his possession.  The Veteran must then be given an opportunity to respond.  Additionally, any negative response should be associated with the record.

2.  Based on the records received from the Maryland Army National Guard and Navy Reserve as well as assistance from the Veteran if necessary, prepare a summary of the dates of the Veteran's ACDUTRA and INACDUTRA service.  **Service records providing retirement points are not helpful in this regard.**

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his claimed obstructive sleep apnea, including Doctors Community Hospital Sleep Center.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such. 

4.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for any diagnosed sleep disorder.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

5.  After fully completing the foregoing development to the extent possible, forward the claims file to the author of the October 2015 VA sleep apnea examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and respond to the following:

1)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea began during or is otherwise related to active service from August 1984 to December 1991, to include the Veteran's treatment for bilateral maxillary sinus disease in April 1990;

2)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea had its onset during any period of ACDUTRA or INACDUTRA service; 

3)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea was chronically aggravated beyond its natural progress during a period of ACDUTRA;

4)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is due to an injury chronically aggravated beyond its natural progression during a period of INACDUTRA;

5)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea was otherwise the result of a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA.

In rendering the requested opinions, the examiner must acknowledge and comment on the medical evidence of sleep apnea-related symptoms as early as December 2008, the Veteran's April 16, 2009 and April 29, 2010 statements discussing the circumstances of his diagnosis and treatment for sleep apnea, and the evidence of ACDUTRA from April to May 2008 and INACDUTRA ending in November 2008 as well as dates included the summary prepared by the AOJ.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

6.  Review the examination report for compliance with the Board's directives.  If necessary, any corrective action should be undertaken prior to recertification to the Board.

7.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


